Title: Thomas Jefferson to Patrick Gibson, 10 April 1818
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        
                            Dear Sir
                            Monticello
Apr. 10. 18.
                        
                        I must ask the favor of you to send my acct for Jan. Feb. Mar. with as little delay as convenient, this being the season of the year at which most of my engagements fall due. this renders it necessary for me to ask further that if any flour remains on hand, the quantity may be stated, as a full view of my funds is necessary to govern my draughts. my crop of wheat in Bedford, which from 400. bushels sown ought to have given me 400. Barrels of flour for market, gave only 30. Barrels, so  total was the destruction by the fly. but for this I should have been able, without any aid, to have paid the 2d instalment of the Dutch debt which came upon me the last year. but this extraordinary loss has obliged me to ask a further discount, and I have preferred the bank of the US. because it would be satisfied with a country endorser: for I could not think of further burthening the use of your name. I have therefore inclosed a note for 3000.D. to Colo Nicholas, because he can satisfy the Directors as to the country endorser, and I now inclose you an order to recieve the proceeds of the note, if discounted, as Colo Nicholas assures me it will be. in the same event I will pray you to remit 1000.D. immediately to John Vaughan of Philadelphia with the inclosed letter. but were the discount to fail which however I suppose cannot be, then I would wish the return of the letter. the payment to Messrs Leroy & Bayard is to be made in May, and may therefore be the subject of a future letter. there are still 55. barrels of flour ready to go from this place. I note on the back hereof the draughts I have made on you since your acct rendered to Dec. 31. and of others which I must make tomorrow. it is so interesting to me to recieve speedily the state of my account for Jan. Feb. March, that if it is not too much trouble I will request the favor of you to send it by duplicates, the one to this place, the other to Poplar Forest for which place I set out the day after tomorrow to return about the 1st of May. accept the assurance  of my friendship & respect.
                        
                            Th: Jefferson
                        
                    
                    
                        
                            
                                
                                
                                
                                D 
                                
                                
                            
                            
                                1818.
                                Jan. 2.
                                Wm Johnson
                                43.
                                
                                
                            
                            
                                
                                11.
                                David Higginbotham
                                100.
                                
                                
                            
                            
                                
                                Mar. 5.
                                James Leitch
                                498.
                                
                                
                            
                            
                                
                                28.
                                Eli Alexander
                                720.
                                
                                
                            
                            
                                tomorrow, Apr. 11. I shall draw for
                                
                            
                            
                                
                                
                                Alexr Garrett
                                300.
                                
                                for the Central college.
                            
                            
                                
                                
                                V. W. Southall
                                150.
                                }
                                for cash furnished me here.
                            
                            
                                
                                
                                James Leitch
                                325 
                            
                            
                                
                                
                                Branham & Jones
                                384.
                                18 
                                to be paid the 30th of April.
                            
                        
                    
                